Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/23,177 application filed on January 3, 2019.  Claims 1-14 are pending.  Claims 1-12 are examined, on the merits, in this Office action.  The examined claims are directed to a method.
	The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on October 8, 2021 is acknowledged.  Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/322,918, filed on December 29, 2016.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 03/29/2017.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Specification
The disclosure is objected to because of the following informalities: The title of the invention is the same or similar to an existing publication or patent and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.  
Appropriate correction is required.
Claim Objections
Claims 2, 4, 6, 8, 10 and 12 are objected to because of the following informalities:  Claims 2 and 8 used the abbreviation ‘XRD,’ however, this abbreviation was not introduced.  According to the specification, XRD refers to X-ray diffraction, however, this was not noted with the first use of this phrase in claims 1 and 7.  
Claims 2-6 and 8-12 depend on claims 1 and 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite: “An adsorption method for at least any of cesium and strontium, comprising contacting a medium containing at least any of cesium and strontium with a silicotitanate composition, 
wherein the composition comprises a silicotitanate having a sitinakite structure. . .”  The language at least any of . . .is quite broad so it is unclear which other metals are susceptible to the adsorption method, when at least is followed by two examples.  The original specification at [0072], [0074], and [0075] alludes to other metals but it is unclear if these metals must be in solution with cesium or strontium.  Thus the boundaries of the claim and the capabilities of the adsorption method remains unclear. 
Also, “the composition” lacks antecedent basis since the claim previously referenced “silicotitanate composition.”
Claims 2-6 and 8-12 depend on claims 1 and 7.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitra et al. (Optimization of Nb-substitution and Cs+/Sr+2 in crystalline silicotitanates (CST), J. Radioanal Nucl. Chem.; 5-12-2012; pp. 607-613) (IDSes of 01/03/2019 and 04/03/2019).
	Regarding claim 1, Chitra et al. (Chitra) discloses an adsorption method for at least any of cesium and strontium (Abstract; p. 607, Introduction, where use of Cs and Sr sorbents is discussed) comprising 
contacting a medium containing at least any of cesium and strontium with a silicotitanate composition (Abstract; Introduction), 
wherein the composition comprises a silicotitanate having a sitinakite structure and niobium, and has at least two or more diffraction peaks at X-ray diffraction angles selected from the group consisting of 2θ = 8.8.± 0.5º, 2θ = 10.0.±.0.5º, and 2θ = 29.6 ± 0.5º (p. 609, 1st  col., where the angles 9º and 10.1º are noted, which are at least two diffraction peaks at the specified X-ray diffraction angles).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chitra et al. (Optimization of Nb-substitution and Cs+/Sr+2 in crystalline silicotitanates (CST), J. Radioanal Nucl. Chem.; 5-12-2012; pp. 607-613).
Regarding claims 2-12, Chitra discloses the adsorption method according to claim 1, except wherein the composition has at least all the X-ray diffraction angles 2θ and X-ray diffraction peak intensity ratios that are shown in the following table: 
[Table 1]

    PNG
    media_image1.png
    272
    567
    media_image1.png
    Greyscale

However, the first three XRD angle ranges are noted on page 609, 1st col. of Chitra (2θ = 9º, 10.1º and 11.2º).  The latter angle range of 29.1º to 30.1º appears to be disclosed in Fig, 1.  Alternately, at the time of the effective filing of the claimed invention, it would have been obvious to experiment with various XRD angles to achieve optimum adsorption results.  Also, given that Chitra peak intensity varies, it would have been obvious to control the XRD peak intensity ratios within the stated ranges based on the Nb concentration.
Additional Disclosures Included: Claim 7: Claim 7 is an independent method claim with similar elements to those recited in claim 1, except claim 7 recites different XRD angles.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, without repeating all text and/or claim mapping in their entirety.
Therefore, regarding claim 7, Chitra discloses an adsorption method for at least any of cesium and strontium, comprising contacting a medium containing at least any of cesium and strontium with a silicotitanate composition, 
wherein the composition comprises a silicotitanate having a sitinakite structure and niobium, and has at least diffraction peaks at X-ray diffraction angles of 2θ = 27.8 ± 0.5º and 2θ = 29.4 ± 0.5º (claims 1 and 2 analyses and Fig. 1, where the 27.8 ± 0.5º angle appears to be Claim 3: The composition comprises a crystalline substance having at least two or more diffraction peaks at X-ray diffraction angles selected from the group consisting of 2θ = 8.8.± 0.5º, 2θ = 10.0.±.0.5º, and 2θ = 29.6 ± 0.5º (this is similar to claim 1, except for the crystalline nature; however, this structure is noted in Chitra (Title, Abstract); Claim 4: The composition comprises a crystalline substance having at least two or more diffraction peaks at X-ray diffraction angles selected from the group consisting of 2θ = 8.8.± 0.5º, 2θ = 10.0.±.0.5º, and 2θ = 29.6 ± 0.5º (again, this is similar to claim 1, except for the crystalline nature, which is noted in Chitra (Title, Abstract); Claims 5 and 6: The crystalline substance is a niobate (Chitra, p. 608, where the niobium is impliedly in salt form); Claim 8: In the adsorption method, the composition has at least X-ray diffraction angles 2θ and X-ray diffraction peak intensity ratios that are shown in the following table:
[Table 2]
	
    PNG
    media_image2.png
    221
    559
    media_image2.png
    Greyscale

(note that the angle ranges is similar to the claims 2 and 7 recitations; the second angle range appears to be disclosed in Chitra’s Fig. 1 such as in the Nb-2mmol figure; alternately, it would have been obvious to experiment to achieve a composition with a range of workable optimal diffraction peaks); Claim 9: In the adsorption method, the composition comprises a crystalline substance having at least diffraction peaks at X-ray diffraction angles of 2θ = 27.8 ± Claim 10: In the adsorption method, the composition comprises a crystalline substance having at least diffraction peaks at X-ray diffraction angles of 2θ = 27.8 ± 0.5º and 2θ = 29.4 ± 0.5º (claim 9 analysis; Chitra, Title & Abstract); and Claims 11 and 12: In the adsorption method, the crystalline substance is a silicotitanate having a vinogradovite structure (a vinogradovite or V-type structure appears to be a titanium silicate that may be either synthetic or natural; if the compounds are the same according to diffraction angles than impliedly Chitra compound will also have a vinogradovite structure).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 and 10 of U.S. Patent No. 10,343,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and application recite similar limitations relating to the structure of a silicotitanate composition with at least two or more diffraction peaks at specified X-ray diffraction angles.  The only manipulative step is contacting the silicotitanate composition with a medium containing certain metals such as cesium and strontium.  However, the potential for such use, including contact with a medium and the adsorbent behavior, is suggested in at least claim 10 of the patent.  Also, .
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/